Citation Nr: 1613678	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  97-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a combined rating in excess of 40 percent for the service-connected right knee disability from August 5, 1999.

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected left knee disability.

3.  Entitlement to a compensable rating for the service-connected right thumb disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to July 1983.  

The issue of a combined rating in excess of 40 percent for right knee disabilities comes before the Board of Veterans' Appeals (Board) on appeal of an August 1996 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied a rating in excess of 10 percent for the right knee disability.  During the course of the appeal the rating was increased to 30 percent for right patellofemoral syndrome with a separate rating of 10 percent for arthritis of the right knee, both ratings effective from August 5, 1999.  In March 2007 the Board issued a decision that denied an effective date earlier than August 5, 1999, for an increased rating for the right knee disability; the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011 the Court issued a Memorandum Decision that vacated the Board's March 2007 decision and returned the case to the Board for further development.  In February 2015, following a period of development pursuant to the instructions of the Court, the Board issued a decision that again denied an effective date earlier than August 5, 1999, for increased evaluation for the right knee disability.  The Board has accordingly characterized the issue on the title page to comport with this development.

The issue of a rating in excess of 10 percent for left knee disability is before the Board on appeal from a September 2004 rating decision by the St. Petersburg RO that granted service connection and assigned an initial 10 percent rating effective from December 14, 1999.  A November 2008 rating decision of the VA RO in Montgomery, Alabama continued the 10 percent rating following a temporary total rating for convalescence.  The Montgomery RO is VA's current Agency of Original Jurisdiction (AOJ).   

The issue of entitlement to TDIU is before the Board on appeal from a February 2005 rating decision of the St. Petersburg RO.  The denial of TDIU was continued in an April 2011 rating decision by the Montgomery RO.  

The issue of a compensable rating for right thumb disability is before the Board on appeal from a December 2009 rating decision of the Montgomery RO that continued the current noncompensable (0 percent disabling) rating.

As noted above, the Board issued a decision in February 2015 that denied an effective date prior to August 5, 1999, for a rating in excess of 10 percent for right patellofemoral syndrome.  The Board's action remanded the issues identified on the title page to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the December 2005 Supplemental Statement of the Case listed as an issue only the 10 percent rating for arthritis of the right knee, and not the associated instability, the analysis addressed both prongs of the 40 percent rating and is thus considered fully adequate.


FINDINGS OF FACT

1.  During the period May 15, 2015, to October 21, 2015, the Veteran was rated as 100 percent disabled for his right knee disability post-surgery; otherwise, since August 5, 1999, the Veteran's right knee disability has been manifested by flexion to 60 degrees or better and extension to 5 degrees or better, with pain on flexion and without severe recurrent subluxation or instability.     

2. During the periods September 19, 2007, to February 1, 2008; and, from June 12, 2015, to October 1, 2015, the Veteran was rated as 100 percent disabled for his left knee disability post-surgery; otherwise, since December 12, 1999, the Veteran's left knee disability has been manifested by flexion to 60 degrees or better and extension to 5 degrees or better, with pain on flexion and without recurrent subluxation or instability.      

3.  The Veteran's right thumb disability is manifested a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; subjective pain in the thumb does not result in increased functional impairment. 

4.  The Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.


CONCLUSIONS OF LAW

1.  The requirements for a combined evaluation in excess of 40 percent for the right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5003, 5257 (2015). 

2.  The requirements for an initial evaluation in excess of 10 percent for the left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5260 (2015).

3.  The requirements for a compensable evaluation for the right thumb disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5228 (2015).
 
4.  The requirements to establish entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in this case.  At any rate, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records and VA examination reports.  The RO pursued the Veteran's Social Security Administration (SSA) disability file but SSA responded in writing that the Veteran was terminated in November 2004 and that his disability file no longer exists.  The Veteran has not identified any existing outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  The Veteran has been advised of his entitlement to a hearing before the Board in support of his appeal but he has declined such a hearing.

The Board also notes that actions requested in the prior remands have been undertaken.  Additional VA treatment records were obtained and the Veteran was afforded VA examinations in support of the claims herein decided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Based on a review of the record, the Board finds there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Evidence and Analysis

General Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,   or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Schedular Evaluation of Right Knee Disability

The Veteran is service-connected for the following disabilities: right knee patellofemoral syndrome, rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (recurrent subluxation or lateral instability); and, right knee arthritis, rated as 10 percent disabling under DC 5003.

The rating provisions of DC 5257 are as follows.  A rating of 10 percent is assigned for slight disability; a rating of 20 percent is assigned for moderate disability; and, a rating of 30 percent is assigned for severe disability. 

DC 5003 (degenerative arthritis) provides in pertinent part that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of joints affected by limitation of motion, to be combined, not added, under DC5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Limitation of flexion of a leg is rated under DC 5260.  A rating of 0 percent is assigned for flexion is limited to 60 degrees; a rating of 10 percent is assigned for flexion limited to 45 degrees; a rating of 20 percent is assigned for flexion limited to 30 degrees; and a rating of 30 percent is assigned for flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Limitation of extension of a leg is rated under DC 5261.  A rating of 0 percent is assigned for extension limited to 5 degrees; a rating of 10 percent is assigned for limitation of extension to 10 degrees; a rating of 20 percent is assigned for extension limited to 15 degrees; a rating of 30 percent is assigned for extension limited to 20 degrees; a rating of 40 percent is assigned for extension limited to 30 degrees; and a rating of 50 percent is assigned for extension limited to 45 degrees.  Id.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
9-2004 (69 Fed. Reg. 59988 (2004)).

As discussed in the Introduction, the Board issued a decision in February 2015 that denied an effective date earlier than August 5, 1999, for increased rating for the right knee disability.  In the present appeal the Board will consider evidence of severity of disability from that date.

The Veteran presented to Dr. Frank Ellis for evaluation in August 1999.  The Veteran complained of bilateral knee pain, right worse than left.  There was popping around the patella but no mechanical locking, clicking or catching.  The Veteran reported using anti-inflammatories, with some relief.  Physical examination showed 5/5 strength in the lower extremities.  ROM of the right knee was 0-112 degrees without instability.  X-ray of the right knee showed mild patellofemoral arthrosis.  Dr. Ellis recommended use of a right knee brace and recommended arthroscopy for diagnostic purposes, but stated the Veteran would not benefit from corrective surgery.  

The Veteran visited Dr. Ellis for follow-up in March 2000.  The Veteran had recently received an unloader brace for the right knee, which provided some help but the Veteran still complained of intermittent pain on the medial joint line.  Right knee ROM was 0-120 degrees; McMurray testing was negative, indicating the knee was stable.  

The Veteran had a VA examination of the knees in March 2000, performed by a physician who reviewed the claims file.  The Veteran complained of symptoms such as painful weight-bearing and difficulty squatting and negotiating stairs.  Clinical observation showed the Veteran to walk slowly with minimal limp.  He had a right knee brace.  Both knees had well-healed surgical scars and ROM of 0-125 degrees.  Both knees were painful in motion and tender to palpation, but both knees were stable.  X-ray of the right knee was normal.  The examiner's diagnosis was patellofemoral syndrome of the right knee status post remote open medial meniscectomy and degenerative changes.  The examiner stated that pain could further limit the Veteran's functional ability during flare-ups or with increased use, but it was not feasible to attempt to express such decreased functional ability in terms of degrees of ROM because these matters could not be determined with any degree of medical certainty.   

The Veteran presented to Dr. Ellis for Synvisc injection in to the right knee in May 2000.  His current ROM was 0-120 degrees.  The knee was stable as shown by negative McMurray's and negative drawer test.  Later in May 2000 the Veteran had a second Synvisc injection, having had good response to the first; ROM on that occasion was 0-125 degrees.  He had a final Synvisc injection in June 2000, at which time his ROM was 0-130 degrees.

In January 2001 the Veteran presented to the VA clinic complaining of right knee pain that he stated interfered with his sleep; he reported having previously tried several non-steroidal anti-inflammatory drugs (NSAIDs) with minimal relief.  The Veteran was observed to wear a brace and to ambulate without obvious problems.  The physician prescribed Tylenol #3.

In August 2001 the Veteran returned to the VA clinic complaining that the Tylenol #3 had worked for a while in relieving his right knee pain but had lost its effectiveness.   The physician prescribed Lortab.    

The Veteran presented to the VA orthopedic clinic in January 2002 for follow-up of his bilateral knee pain.  The Veteran was noted to have had good response to knee braces and to medication (Mobic) although the Mobic dosage had recently been increased.  The Veteran complained of a great deal of trouble going up and down stairs and he complained of pain with stooping and squatting.  The Veteran was observed to be wearing offloader braces on both knees; when the braces were removed the clinician noted quadriceps atrophy.  Both knees had genu varum deformity and 1+ medial laxity, right worse than left.  ROM for both knees was approximately 5-115 degrees.  X-ray shows posttraumatic arthritis bilaterally, left worse than right.  

The Veteran presented to the VA outpatient clinic in April 2002 for annual complete physical examination.  The Veteran complained of continued bilateral knee problems but stated he did not wish to consider knee replacement surgery at this point.  ROM was not noted, but the clinician stated that all joints were stable.  The clinician directed that the Veteran's Mobic be reduced.
  
The Veteran presented to the VA orthopedic clinic in October 2002 for follow-up of bilateral knee pain.  The Veteran was observed to walk with an antalgic gait.  Examination showed moderate effusion in both knees.  Bilateral ROM was -5 degrees extension and about 110 degrees flexion.  The report is silent regarding stability.  The clinician stated the Veteran would eventually need knee replacement surgery but it was advisable to delay such surgery as long as possible.  The clinician injected both knees with Xylocaine, Decadron and Depo-Medrol.  

Magnetic resonance imaging (MRI) analysis of the right knee at Sacred Heart Hospital in March 2004 showed multifocal bilateral femoral osteonecrosis, osteoarthritis and probable torn medial meniscus.

The Veteran presented to Gulf Coast Orthopedic Specialists in June 2004 complaining of bilateral knee pain, left worse than right.  He described his pain as "moderate" and stated he could walk approximately two blocks and could go up and down stairs using a rail.  The Veteran was observed to walk slowly but without antalgic gait.  The knees were stable and ROM was characterized as "excellent" bilaterally with varus deformity.  The surgeon stated the Veteran was too young to consider joint replacement and should pursue conservative management.  Previous Synvisc injections had been ineffective, and the Veteran was prescribed a prescription pain medication.

The Veteran presented to the VA joint ambulatory care center in May 2006 complaining of right knee pain (7/10 in severity) and locking.  He also complained that when he wore his knee brace for any length of time it caused his back to hurt.

VA X-ray of the bilateral knees in March 2007 showed narrowing of the medial compartments of both knees, left worse than right.

The Veteran had a VA orthopedic surgery consult in April 2007 due to chronic bilateral knee pain.   Knee braces had helped to some degree but had not solved the problem.  The Veteran described one previous right knee surgery.  Examination of the knees showed remarkably tight hamstrings.  Both knees had 2+ varus deformities.  Both knees were tender but neither knee was unstable and neither knee had effusion.  The clinician reviewed X-ray and MRI diagnostics of record; the clinician's impression was medial compartment overload of both knees and medial compartment arthritis right knee.  The clinician stated the plan was to assign the Veteran exercises for strengthening; if these did not prove effective the Veteran should be considered for possible valgus osteotomies to obtain proper alignment.  

An August 2007 progress note from the University of South Alabama Department of Orthopedics states the Veteran had constant bilateral knee pain, for which Lortab provided brief relief.  The Veteran was able to walk 10 minutes and stand for 15 minutes.  The Veteran would occasionally awaken from sleep due to pain.  The severity of the pain was 10/10 at worst bilaterally.  X-ray of the bilateral knees showed degenerative joint disease (DJD), more prominently in the left than right.  

VA X-ray of the bilateral knees in October 2008 showed minimal narrowing of the medial compartment of the knee joint space bilaterally; the impression was mild DJD bilaterally. 

The Veteran had a VA examination of the knees in November 2008, performed by a physician who reviewed the claims file.  The Veteran complained of pain, swelling and locking of the right knee.  Pain level was 7/10 twice weekly and lasting four hours.  Flare-ups to 8/10 occurred twice weekly and lasted five hours.  Pain was aggravated by walking up and down stairs and was alleviated by medications and heat.  Examination showed the Veteran to have a mildly antalgic gait.  The Veteran used a cane in the right hand, and reported it was for his left knee.  ROM of the right knee was 0-90 degrees.  The knee was stable on examination.  There was mild effusion.  X-ray of the knees showed mild DJD bilaterally.  The examiner diagnosed right patellofemoral syndrome with arthritis, with mild DJD by X-ray.  The examiner stated that based on current findings the Veteran could be expected to engage in light-to-sedentary work. 

The Veteran presented to the VA outpatient clinic in March 2009 complaining of worsening bilateral knee pain, now of 7/10 severity.

A post-surgery evaluation of the left knee by University of South Alabama in April 2009 shows good results.  The Veteran's current functional limitation was primarily due to the right knee, which had not been operated upon and was still in varus deformity.  The surgeon recommended the Veteran consider a similar operation on the right knee, once the left knee had fully recovered; otherwise he could wait and have a total right knee replacement in the future.

The Veteran had a VA general medical examination in February 2011, during which he described severe right knee pain 7/10 in severity with stiffness, swelling and weakness.  There were no reported flare-ups.  The Veteran endorsed wearing a right knee brace.  Physical examination showed the Veteran to have normal gait.  The Veteran was noted to wear a left knee brace but could ambulate without it.  Strength testing was normal to all muscle groups and there was no atrophy.  Bilateral active ROM after three repetitions was 0-90 degrees, limited by pain.  There was no instability.  There was no weakness, atrophy, incoordination, lack of endurance or guarding noted.  Loss of function during flare-ups could not be estimated.  X-ray showed postoperative left knee with tibial plate in place.  The examiner diagnosed right knee DJD with patellofemoral syndrome (PFS) and characterized the resultant functional limitation as "mild."

The Veteran had MRI study of the lumbar spine in June 2011 to follow up on a complaint of paresthesias and numbness into the lower extremities.  The study confirmed stenosis and disc bulge at several levels in the lumbosacral spine.

The Veteran had a VA general medical examination in March 2012, performed by an examiner who reviewed the claims file.  The Veteran was observed to walk with a cane.  He also wore bilateral knee braces, but his gait was normal.  Both knees had healed superficial surgical scars.  The Veteran denied flare-ups.  ROM of the right knee was 0-110 degrees, with pain beginning at 110 degrees of flexion (no pain was observed with extension).  Repetitive motion caused no additional loss of ROM but resulted in additional impairment due to pain on movement and less movement than normal.  The right knee was not painful or tender to palpation.  Muscle testing of the knees was 5/5 bilaterally on flexion and extension.  Both knees were stable on examination, with no evidence or history of recurrent patellar subluxation or dislocation.  The examiner diagnosed mild bilateral DJD of the knees and stated the disability caused mild functional impairment.

VA X-ray of the right knee in March 2012 showed moderate degenerative osteoarthritis with no fracture or joint effusion.

The Veteran had a VA surgical consult in April 2012 to address his complaint of right knee pain with walking and at night that disturbed his sleep.  Examination showed slight discomfort getting into and out of a chair.  The knee was tender to palpation.  Active ROM was 0-120 degrees; passive ROM was 0-125 degrees.  The knee was stable.  The clinician's impression was moderate osteoarthritis of the right knee.  The clinician recommended steroid injection, with possible future knee replacement if the injections did not provide relief.

The Veteran had a VA MRI of the right knee in July 2012 due to complaint of increased right knee pain, not explained by X-ray. The electrodiagnostic impression was moderate degenerative osteoarthritis, complicated tear of the medial meniscus and no significant associated joint effusion.  

The Veteran presented to the VA orthopedic surgery clinic in August 2012 for follow-up, reporting the steroid injection had not provided relief.  The knee was tender to palpation.  ROM was 0-120 degrees with pain at the last 20 degrees, but the knee was stable.  The surgeon reviewed the MRI and diagnosed current chronic right knee pain with underlying arthritis and medial meniscus tear.  The surgeon indicated the Veteran would need arthroscopic surgery to repair the torn meniscus, but should defer knee replacement surgery as long as possible. 

A VA primary care clinic note in October 2012 states the Veteran would need a partial knee replacement to correct the torn meniscus; until then his Lortab was increased in dosage to address the increased pain.

The Veteran presented to the VA orthopedic surgery in July 2013 complaining of continued bilateral knee pain.  He stated the surgeon who had performed the previous surgery on the left knee declined to operate on the right knee because VA was slow to pay him for the previous procedure.  ROM of the right knee was 0-100 comfortably, with passive ROM to 120 degrees.  McMurray test was equivocal-to-positive but Lachmann test and drawer tests were negative.  The surgeon recommended bilateral unloader braces.

During a VA annual outpatient examination in August 2013 the Veteran reported current knee pain 4-6/10 in severity.   He was noted to be walking well with a cane.
  
The Veteran presented to the VA primary care clinic in March 2015 complaining of continued bilateral knee pain, right worse than left.  The Veteran was noted to now be off hydrocodone.  Pain was aggravated by prolonged standing and walking; the Veteran had recently had a misstep while walking that caused the right knee to buckle.  On examination the knee showed no deformities and was stable.  The examination was limited due to pain with flexion and extension (ROM in degrees was not recorded) but strength was intact.  The indicated treatment plan was to attempt to refer the Veteran for non-VA orthopedic evaluation.

On May 15, 2015, the Veteran underwent right knee arthroscopy with meniscectomy and chondral debridement for what was diagnosed as right knee chondromalacia with meniscus tear.  During the period May 15, 2015, to October 21, 2015, the Veteran was rated as 100 percent disabled for his right knee disability post-surgery.

The Veteran had a VA examination of the knees in June 2015, one month after right knee surgery and two weeks after left knee surgery.  The examination was performed by a physician who reviewed the electronic VA claims file.  The Veteran was observed to ambulate with crutches.  Because this was one month after surgery the examiner was unable to provide ROM in degrees for the right knee; however, based on the Veteran's description the examiner estimated ROM for the right knee of 0-90 degrees, to include additional disability caused by pain with repetitive motion.  The examiner also described weakened movement and noted muscle strength of 4/5.  The right knee was stable on examination.  The Veteran was noted to have a history of meniscal conditions on the right side but did not have current meniscal symptoms.  The examiner diagnosed right knee ostearthritis with posterior medial meniscus horn tear and femoral osteonecrosis.  In terms of functional impairment, the examiner stated the Veteran's bilateral knee disability made it difficult to walk for prolonged periods and impossible to climb stairs.  

The VA examiner in June 2015 also performed an examination specifically for osteonecrosis of the right knee.  Current treatment for the disorder consists of NSAIDs and analgesics.  The Veteran did not have weight loss, anemia, painful movement of a joint or joint deformity due to osteonecrosis; rather, the Veteran's painful joint movement is more likely due to osteoarthritis and recent surgery.  The examiner also stated that the Veteran's osteonecrosis is most likely related to a pre-service knee injury in 1981 and to injuries to the right knee after service and is not likely incurred in, caused or aggravated by any specific event or injury during service.  As rationale the examiner stated that the event during service was a stick in the knee that was so minor it did not require treatment or leave a scar.  The in-service injury was accordingly insufficient to cause osteonecrosis, which is more likely related to the pre-service injury.  The osteonecrosis was not documented until 2007, with unknown interval injuries after service; had the pre-existing disorder been aggravated by service it would have been manifest earlier than 24 years after discharge from service.

X-ray of the right knee at Baptist Jay Hospital in June 2015 showed anatomic alignment and tricompartmental osteoarthritis.  The degenerative changes were similar in appearance to previous studies; no definite joint effusion or soft tissue abnormality was identified.

The Veteran's most recent VA examination of the knees was performed in December 2015, again by a physician who reviewed the electronic VA claims file. The Veteran's reported functional limitation of the bilateral knees consisted of walking about a block, and around his home, and being unable to sit or stand more than 30 minutes.  Symptoms were relieved by moving around.  The Veteran denied flare-ups.  ROM of both knees was 0-90 degrees.  The examiner stated this result was an abnormal test result due to a combination of the service-connected disability, the Veteran's body habitus (body mass index) and a component of suboptimal effort by the Veteran (in that regard, the Veteran was observed to sit comfortably with his knees bent at 90 degrees, but during ROM testing the Veteran demonstrated suboptimal effort with some pain symptom magnification when bending his knees 60-90 degrees).  The ROM did not contribute to functional loss.  The Veteran demonstrated pain with weight-bearing, flexion and palpation.  Repetitive testing did not result in additional limitation of function.  Muscle strength testing of both knees was 5/5.  The right knee showed history of slight subluxation and slight lateral instability, but both knees were stable on current examination.   The Veteran was noted to have a right knee genu valgus deformity.  The Veteran endorsed using hinged knee braces bilaterally when leaving the house.  Recent X-ray in March 2015 showed mild degenerative narrowing of the medial compartment of the right knee.  The examiner stated the Veteran's right and left knee disabilities each caused mild functional impairment. 
 
As noted above, the Veteran is currently rated as 30 percent disabled under 
DC 5257 (recurrent subluxation or lateral instability); and, right knee arthritis, rated as 10 percent disabling under DC 5003 (limitation of motion).  The Board will consider each applicable DC in turn.

Addressing first DC 5257, the currently-assigned 30 percent represents "severe" subluxation or instability and is the highest rating available under this DC.  The Board would also point out that there is no evidence of ankylosis (Diagnostic Code 5256) or dislocated semilunar cartilage (Diagnostic Code 5258).  

Turning to limitation of motion, during the period under review the Veteran's flexion has been 90 degrees or better, which is noncompensable under DC 5260.  However, because the Veteran has had pain with flexion he is appropriately compensated at 10 percent.  The Veteran's extension has been to 5 degrees or better, without pain (pain is noted to be with flexion, not extension), so a compensable rating is not warranted under DC 5261. Separate ratings are also not warranted for compensable limitation of motion.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In sum, the Veteran does not have limitation of motion that approximates a rating higher than the currently-assigned 10 percent.

The Board has found no distinct period during the course of the appeal during which a higher disability rating was warranted.  According, increased "staged ratings" are not warranted.  Hart, 21 Vet. App. 505.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence of record in the form of the Veteran's correspondence to VA and his statements to various medical providers and examiners.

The Veteran's lay evidence essentially asserts that his right knee functional impairment is manifested by severe pain that warrants higher disability rating.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the medical evidence of record demonstrates that despite the Veteran's reported pain he has consistently been able to achieve ROM that is within the disability picture envisioned by his current disability ratings.  Thus, while the Veteran may sincerely believe himself to be entitled to a higher disability rating for his right knee, his belief is contradicted by the objective clinical evidence of record.  In that regard the Board especially notes that VA examiners in February 2011, March 2012 and December 2015 characterized the Veteran's bilateral knee disabilities as causing "mild" functional impairment.

In sum, based on the evidence and analysis above the Board finds the Veteran's right knee disability does not approximate the criteria for a rating higher than the currently-assigned combined 40 percent.  Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56 (1990).

Schedular Evaluation of Left Knee Disability

The rating criteria applicable to knee disabilities are set forth above.  The Veteran's left knee disability has been rated under the provisions of DC 5260 (limitation of flexion).  

The claim arises from a grant of service connection.  The period under review begins December 14, 1999, the date service connection became effective.

The Veteran presented to Dr. Frank Ellis for evaluation in August 1999 complaining of bilateral knee pain, right worse than left.  In September 1999 the Veteran complained of increased left knee pain after twisting his knee in a recent fall.  In November 1999 the Veteran underwent left knee arthroscopy that showed a medial meniscus tear, Grade IV chondromalacia and a loose body in the lateral knee, which was removed.  Later in November 1999, one week after the procedure, Dr. Ellis noted left knee ROM of 0-100 degrees.

Dr. Ellis submitted a letter in December 1999 stating the Veteran was shown to have end-stage arthritis in the left knee.  Dr. Ellis stated that the Veteran's Grade IV chondromalacia is the end stage of arthritis.

The Veteran visited Dr. Ellis for follow-up in March 2000.  The Veteran complained of some left knee pain at extremes of motion.  Left knee ROM was 0-125 degrees; McMurray testing was negative, indicating the knee was stable.  

The Veteran had a VA examination of the knees in March 2000, performed by a physician who reviewed the claims file.  The Veteran complained of symptoms such as painful weight-bearing and difficulty squatting and negotiating stairs.  Clinical observation showed the Veteran to walk slowly with minimal limp.  He had a right knee brace.  Both knees had well-healed surgical scars and ROM of 0-125 degrees.  Both knees were painful in motion and tender to palpation, but both knees were stable.  The examiner's diagnosis was status post remote medial meniscectomy with history of recent injury and status post arthroscopy with findings to include Grade IV chondromalacia and Grade VI chondromalacia of the trochlea with a loose body of the left knee.  The examiner stated that pain could further limit the Veteran's functional ability during flare-ups or with increased use, but it was not feasible to attempt to express such decreased functional ability in terms of degrees of ROM because these matters could not be determined with any degree of medical certainty.   

The Veteran presented to the VA orthopedic clinic in January 2002 for follow-up of his bilateral knee pain.  The Veteran was noted to have had good response to knee braces and to medication (Mobic) although the Mobic dosage had recently been increased.  The Veteran complained of a great deal of trouble going up and down stairs and he complained of pain with stooping and squatting.  The Veteran was observed to be wearing offloader braces on both knees; when the braces were removed the clinician noted quadriceps atrophy.  Both knees had genu varum deformity and 1+ medial laxity, right worse than left.  ROM for both knees was approximately 5-115 degrees.  X-ray shows posttraumatic arthritis bilaterally, left worse than right.  

The Veteran presented to the VA outpatient clinic in April 2002 for annual complete physical examination.  The Veteran complained of continued bilateral knee problems but stated he did not wish to consider knee replacement surgery at this point.  ROM was not noted, but the clinician stated that all joints were stable.  The clinician directed that the Veteran's Mobic be reduced.

The Veteran presented to the VA orthopedic clinic in October 2002 for follow-up of bilateral knee pain.  The Veteran was observed to walk with an antalgic gait.  Examination showed moderate effusion in both knees.  Bilateral ROM was -5 degrees extension and about 110 degrees flexion.  The report is silent regarding stability.  The clinician stated the Veteran would eventually need knee replacement surgery but it was advisable to delay such surgery as long as possible.  The clinician injected both knees with Xylocaine, Decadron and Depo-Medrol.  

MRI analysis of the left knee at Sacred Heart Hospital in March 2004 showed medial compartment osteoarthritis with adjacent bone marrow edema.

VA X-ray of the bilateral knees in March 2007 showed narrowing of the medial compartments of both knees, left worse than right.

The Veteran had a VA orthopedic surgery consult in April 2007 due to chronic bilateral knee pain.   Knee braces had helped to some degree but had not solved the problem.  The left knee occasionally locked.  The Veteran described two previous left knee surgeries.  Examination of the knees showed remarkably tight hamstrings.  Both knees had 2+ varus deformities.  Both knees were tender but neither knee was unstable and neither knee had effusion.  The clinician reviewed X-ray and MRI diagnostics of record; the clinician's impression was medial compartment overload of both knees and torn medial meniscus left knee.  The clinician stated the plan was to assign the Veteran exercises for strengthening; if these did not prove effective the Veteran should be considered for possible valgus osteotomies to obtain proper alignment.  

The Veteran presented to the University of South Alabama Department of Orthopedic Surgery in August 2007 complaining of bilateral knee pain, left worse than right.  The surgeon noted the Veteran had previously had bilateral meniscectomies; the left knee appeared to have a "huge" varus deformity.  Current ROM was full extension to 0 degrees and flexion to 120 degrees.  X-ray of the bilateral knees showed DJD, left worse than right.  The Veteran underwent high tibial osteotomy with plate fixation in September 2007, with a second surgery in October 2007 due to post-surgical infection; during the period September 27, 2007 to February 1, 2008, the Veteran's left knee was rated at 100 percent for convalescence from surgery.
 
A follow-up physical therapy note dated February 21, 2008, shows the Veteran's left knee ROM to be -2 degrees extension and 15 degrees flexion.   Strength had improved from 3+/5 immediately post-operative to a current level of 4-/5.  The Veteran continued to complain of significant pain, which made progress difficult to assess.  X-ray of the left knee in February 2008 showed alignment to be near-anatomic, with mild degenerative changes in the knee joint and soft tissues unremarkable.

Ms. BT submitted a lay statement in October 2008 asserting from her personal observation that the Veteran's left knee disability appeared to be worse now than it had before his surgery.  Ms. BT stated the Veteran dependence on his cane had increased, and he was no longer able to participate in recreational or leisure activities.

VA X-ray of the bilateral knees in October 2008 showed minimal narrowing of the medial compartment of the knee joint space bilaterally; the left knee also showed previous osteotomy of the tibia with fixation plate.  The impression was mild DJD bilaterally. 

The Veteran had a VA examination of the knees in November 2008, performed by a physician who reviewed the claims file.  The Veteran complained of pain and swelling of the left knee.  Pain level was 8/10 on a daily basis and lasting 6-7 hours.  Flare-up to 10/10 occurred three times per week and lasted five hours.  Pain was aggravated by standing for long periods and alleviated by bed rest, medications and heat.  Examination showed the Veteran to have a mildly antalgic gait.  The Veteran used a cane in the right hand, and reported it was for his left knee.  ROM of the left knee was 0-75 degrees.  The knee was stable on examination.  There was mild effusion and mild tenderness to palpation.  X-ray of the knees showed mild DJD bilaterally.  The examiner diagnosed left medial meniscal tear status post two arthroscopic surgeries, with patellofemoral syndrome and mild DJD by X-ray.  The examiner stated that based on current findings the Veteran could be expected to engage in light-to-sedentary work. 

The Veteran presented to the VA outpatient clinic in March 2009 complaining of worsening bilateral knee pain, now of 7/10 severity.  Also in March 2009 VA entered an orthopedics fee basis consult to evaluate post-surgical quadriceps wasting, tenderness over the upper shin and pain with any flexion.  

A post-surgery evaluation of the left knee by University of South Alabama in April 2009 shows the Veteran to be "completely healed" after surgery.  ROM was 0-125 degrees with no instability.  Reported pain level was down to 5/10.  The Veteran was currently able to walk up to a block and to stand for 5-10 minutes; he was not able to squat or kneel.  His current primary functional limitation was due to the right knee, which had not been operated and was still in varus deformity.

The Veteran had a VA examination of the left knee in May 2010.   The Veteran complained that it hurt to stand up to take care of his personal needs or to stand and walk for any amount of time.  Current medication consisted of over-the-counter Tylenol, which helped to some degree but caused nausea and dry mouth.  The Veteran reported constant daily throbbing-type pain and reported swelling of the knee with walking 10-20 minutes or with standing 25-30 minutes.  He also reported daily flare-ups manifested by swelling.  Assistive devices consisted of a left knee brace.  Examination showed active ROM of 0-120 degrees after three repetitions.  The knee was stable, with no evidence of effusion, edema or erythema.  There was no evidence of painful motion, incoordination, weakness, spasms, fatigue or lack of endurance.  The examiner stated that additional loss of function during flare-ups could not be estimated.  X-ray showed tricompartmental degenerative changes that appeared to have progressed.  The examiner diagnosed left knee DJD status post osteotomy and open reduction internal fixation (ORIF), with minimal functional limitations.

The Veteran had a VA general medical examination in February 2011 in which he described severe left knee pain 7/10 in severity with stiffness, swelling and weakness.  There were no reported flare-ups.  Physical examination showed the Veteran to have normal gait.  The Veteran was noted to wear a left knee brace but could ambulate without it.  Strength testing was normal to all muscle groups and there was no atrophy.  Bilateral active ROM after three repetitions was 0-90 degrees, limited by pain.  There was no instability.  There was no weakness, atrophy, incoordination, lack of endurance or guarding noted.  Loss of function during flare-ups could not be estimated.  X-ray showed postoperative left knee with tibial plate in place.  The examiner diagnosed left knee DJD with osteotomy and ORIF, and characterized the resultant functional limitation as "mild."

The Veteran submitted a Statement in Support of Claim in May 2011 asserting that his left knee surgery in September 2007 had not relieved his symptoms, and that in fact his disability was now worse than before.  The Veteran stated that weight-bearing is difficult because the entire left leg tingles and goes numb; at times the Veteran can hardly walk.  The Veteran has to use a cane for balance and uses an unloader brace on the knee.  Also, the knee pain impairs his sleep at night.

The Veteran had MRI study of the lumbar spine in June 2011 to follow up complaint of paresthesias and numbness into the lower extremities.  The study confirmed stenosis and disc bulge at several levels in the lumbosacral spine.

The Veteran had a VA general medical examination in March 2012, performed by an examiner who reviewed the claims file.  The Veteran was observed to walk with a cane.  He also wore bilateral knee braces, but his gait was normal.  Both knees had healed superficial surgical scars.  The Veteran denied flare-ups.  ROM of the left knee was 0-100 degrees, with pain beginning at 100 degrees of flexion (no pain was observed with extension).  Repetitive motion caused no additional loss of ROM but resulted in additional impairment due to pain on movement, less movement than normal and swelling.  The left knee was painful or tender to palpation.  Muscle testing of the knees was 5/5 bilaterally on flexion and extension.  Both knees were stable on examination, with no evidence or history of recurrent patellar subluxation or dislocation.  The examiner diagnosed mild bilateral DJD of the knees and stated the disability caused mild functional impairment.

VA X-ray of the left knee in March 2012 showed an old, adequately-healed fracture and current mild DJD.

The Veteran presented to the VA orthopedic surgery in July 2013 complaining of continued bilateral knee pain, including some residual left knee pain since surgery.  The right knee was currently more problematic.  The surgeon recommended bilateral unloader braces to try to reduce the Veteran's knee pain.

During a VA annual outpatient examination in August 2013 the Veteran reported current knee pain 4-6/10 in severity.   He was noted to be walking well with a cane.

The Veteran had left knee surgery on June 12, 2015 (arthroscopic debridement of meniscus tears and osteoarthritis, characterized as uncomplicated).  During the period from June 12, 2015, to October 1, 2015, the Veteran received 100 percent disability for post-surgery convalescence.

The Veteran had a VA examination of the knees in June 2015, one month after right knee surgery and two weeks after left knee surgery.  The examiner was a physician who reviewed the Veteran's electronic VA claims file.  The Veteran was observed to ambulate with crutches.  Because this was shortly after surgery the examiner was unable to provide ROM in degrees for the left knee; however, based on the Veteran's description the examiner estimated ROM for the left knee of 0-90 degrees, to include additional disability caused by pain with repetitive motion.  The examiner also described weakened movement and noted muscle strength of 4/5.  The left knee was stable on examination.  The Veteran was noted to have a history of meniscal conditions on the left side but did not have current meniscal symptoms.          

The examiner diagnosed left knee ostearthritis and knee strain with surgical repair and varus deformity.  In terms of functional impairment, the examiner stated the Veteran's bilateral knee disability made it difficult to walk for prolonged periods and impossible to climb stairs.  The examiner also stated that the Veteran's varus deformity of the left knee was present prior to service and is not likely incurred in, caused or aggravated by a specific event or injury during service.  As rationale, the examiner stated that varus deformity was not diagnosed and treated until 2007, eight years after the Veteran's surgery in 1999; the deformity was more likely related to the intervening surgery than to service.  

The Veteran's most recent VA examination of the knees was performed in December 2015, again by a physician who reviewed the electronic VA claims file. The Veteran's reported functional limitation of the bilateral knees consisted of walking about a block, and around his home, and being unable to sit or stand more than 30 minutes.  Symptoms were relieved by moving around.  The Veteran denied flare-ups.  ROM of both knees was 0-90 degrees.  The examiner stated this result was an abnormal test result due to a combination of the service-connected disability, the Veteran's body habitus (body mass index) and a component of suboptimal effort by the Veteran (in that regard, the Veteran was observed to sit comfortably with his knees bent at 90 degrees, but during ROM testing the Veteran demonstrated suboptimal effort with some pain symptom magnification when bending his knees 60-90 degrees).  The ROM did not contribute to functional loss.  The Veteran demonstrated pain with weight-bearing, flexion and palpation.  Repetitive testing did not result in additional limitation of function.  Muscle strength testing of both knees was 5/5.  Both knees were stable on current examination.   The Veteran endorsed using hinged knee braces bilaterally when leaving the house.  Recent X-ray in March 2015 showed mild-to-moderate degenerative narrowing of the left knee compartment associated with postsurgical changes involving the proximal left tibia.  The examiner stated the Veteran's right and left knee disabilities each caused mild functional impairment. 

The Veteran's left knee disability has been rated as 10 percent disabling based on limitation of motion.  Addressing first flexion, the Veteran's flexion has been at worst to 15 degrees, but this was a physical therapy note made shortly after arthroscopic surgery.  Otherwise, the Veteran's flexion has been consistently to 75 degrees or better, which is not compensable under DC 5260; because he has had painful motion with flexion his currently-assigned 10 percent rating is appropriate.  The Veteran's extension has been consistently to 5 degrees or better, without pain, so a compensable evaluation under DC 5261 is not warranted.  Separate ratings for flexion and extension are accordingly not warranted either.  The VA orthopedic clinic in January 2002 cited 1+ medial laxity, but that is an isolated finding; otherwise the medical evidence of record demonstrates the left knee to have been stable on examination, so compensable rating under DC 5257 is not warranted.  By the same token, separate ratings for arthritis and instability are not warranted.  See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998). 

The Board has considered the Veteran's subjective account of his symptoms.  However, the medical evidence of record demonstrates that the Veteran has a degree of functional capacity in the left knee that approximates the disability picture associated with the currently-assigned evaluation.  As noted above, VA examiners in February 2011, March 2012 and December 2015 characterized the functional impairment caused by the Veteran's bilateral knee disabilities as "mild."

In sum, the Board finds based on the evidence and analysis above that the Veteran's left knee disability more closely approximates the disability picture envisioned by the currently-assigned 10 percent rating.  There is no distinct period during the course of the appeal during which the criteria for higher evaluation were met, so increased "staged" rating is not warranted.  Fenderson, 12 Vet. App. 119.  Accordingly, the claim must be denied

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  

Schedular Evaluation of Right Thumb Disability

The Veteran's disability has been rated as limitation of motion of the thumb under 38 C.F.R. § 4.71a, DC 5228.  A rating of 0 percent is assigned with a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.   A rating of 10 percent is assigned with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A rating of 20 percent is assigned with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  These criteria are identical for the major (dominant) and minor (non-dominant) extremity.

Ankylosis of the thumb is evaluated under DC 5224.  A rating of 10 percent is assigned for favorable ankylosis, and a rating of 20 percent is assigned for unfavorable ankylosis.  Again, these criteria are identical for the major and minor extremity

The Veteran's right thumb disability is characterized as nail deformity and limitation of motion of the interphalangeal (IP) joint of the right thumb and residuals of cellulitis and excision of the base of the thumbnail.

The Veteran had a VA examination of the right thumb in February 2003, performed by a physician who reviewed the claims file.  The Veteran complained of difficulty with fine motor movements (holding a pen or buttoning his shirt).  Examination showed a slight swelling over the IP joint of the thumb. There was overgrowth of the skin over the nail, and the nail was tender to palpation.  There was no pain with motion, and the Veteran was able to make a good fist and was able to oppose the thumb and the fingertips.  Grip strength was 4+/5 on the right, compared to 5/5 on the left.  X-ray showed residuals of cellulitis of the right thumb with nail deformity and limitation of motion of the IP joint status post nail excision.  The examiner stated it is possible that that pain might limit function as described by the Veteran, but it was not feasible to express such limitation in terms of additional limitation of motion with any degree of medical certainty.
 
Ms. BT, who identifies herself as a nursing assistant, submitted a letter dated in August 2004 asserting that the Veteran's nail deformity limits his ability to perform fine motor skills such as picking up objects, grasping them and holding them for any length of time.  The Veteran submitted this statement in December 2004 in support of a request for higher evaluation for the right thumb disability.

The Veteran had a VA examination of the thumb in November 2008, performed by a physician who reviewed the claims file.  The Veteran complained of pain and decreased strength and dexterity.  Pain occurred daily and was of 7/10 severity lasting three hours. Flare-ups occurred three times per week, were of 8/10 severity and lasted six hours.  Symptoms were aggravated by use (trying to write, tying shoes) and alleviated by applying warm water.  Examination showed mild angulation at the base of the thumbnail plate.  There was a darkened area under the nail in the medial aspect of the nail and linear streaking that was consistent with the Veteran's other nails.  The Veteran was noted to be right-hand dominant.  The examiner noted ROM of all fingers and also noted there was no gap with fisting to the transverse crease. Grip strength was 5/5.  X-ray of the right hand showed minimal narrowing of the IP joint of the thumb, characterized as mild degenerative change of the thumb.  The examination report is silent in regard to objective evidence of pain with motion or on palpation.  The examiner diagnosed nail deformity of the IP joint of the right thumb as a residual of cellulitis in excision of the base of the thumbnail, service-connected.  The examiner stated the disability caused no functional impairment and no impairment of employability. 
 
The Veteran had a VA general medical examination in February 2011, during which he described pain, stiffness, swelling and decreased dexterity.  He described daily constant pain at the tip of the thumb 6/10 in severity and worse with activity such as tying shoes, writing or buttoning shirts.  Keeping the hand warm provided some relief.  The examiner noted normal intact opposition, normal fisting to the transverse crease and normal strength (5/5).  There was tenderness throughout the thumb phalanx and metacarpal.  The examiner diagnosed mild DJD of the right thumb with nail deformity and limited motion of the IP joint and residual cellulitis in excision in the base of the thumbnail.  The examiner stated the disability caused no functional impairment.     

MRI study of the right upper extremity (RUE) by VA in August 2011 showed the presence of a ganglion cyst in the right wrist.

The Veteran had a VA general medical examination in March 2012, performed by an examiner who reviewed the claims file.  The Veteran was noted to be right-handed, although he reported having to use his left hand for some activities (he reported that he drops things with his right hand, and although he can do chores he usually uses his left).  The Veteran reported that cold weather made his symptoms worse.  Examination showed the right thumb nail to be present and intact, with minor dystrophic change and minor hyperpigmentation.  The examiner performed ROM testing, which showed limited motion of the thumb but no gap between the thumb pad and the fingers.  Repetitive motion of the fingers caused no additional limitation of function.  There was no objective evidence of pain on motion or tenderness to palpation of the thumb or fingers.  Grip strength was normal (5/5).  The examiner noted the Veteran to be wearing a wrist brace due to ganglion cyst in the right wrist.  The examiner diagnosed mild DJD with minimal nail deformity and minimal limitation of motion of the right thumb.  The examiner stated the disability caused no functional limitation.  The examiner noted that the Veteran was observed to be able to don his knee brace, with its straps and buckles, using his thumb and forefinger efficiently.  The Veteran had mild DJD in other joints of the hand in addition to the thumb, but this was related to natural aging and not to the service-connected disability of the thumb.

The Veteran had a VA examination of the right thumb in June 2015, performed by a physician who reviewed the claims file.  The Veteran complained of pain and swelling in the right hand.  The Veteran denied flare-ups.  Objective examination showed no limitation of motion or painful motion of any fingers, to include the thumb. Repetitive motion testing caused on additional limitation of motion or other functional impairment; after repetitive motion testing there was no gap between the thumb pad and the fingers or between the fingertips and the proximal transverse crease of the palm.  There was no functional loss or impairment of any fingers of the right hand, to include the thumb.  None of the fingers, to include the thumb, were tender to palpation.  Muscle strength testing in the right hand was normal (5/5), including grip strength.  The examiner observed a thumbnail deformity without paronychia.  X-ray of the right thumb did not show arthritis, but the examiner noted that arthritis was shown in previous study (July 2008) and since arthritis does not repair itself it is likely that arthritis was simply not caught on recent study.  

The examiner diagnosed DJD of the thumb and stated the disability does not impair the Veteran's ability to work, explaining that the present examination of the hand and thumb was entirely within normal limits other than nail deformity that does not limit function; also, basilar grind test for arthritis was negative.  The examiner also stated that DJD of the thumb is not likely related to service, explaining as a rationale that cellulitis of the thumb (as present during service) is not shown to cause DJD; thus, there is no medical correlation between the two conditions.

Although the most recent examiner expressed an opinion that the DJD is not related to the cellulitis in service, the Veteran is nonetheless service-connected for DJD so the Board must consider the appropriate rating criteria.  As noted above, arthritis is based on limitation of motion; in this case medical evidence of record demonstrates the Veteran has not had a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, so a compensable rating under DC 5228 is not warranted.  Further, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant; see 38 C.F.R. § 4.40.  In this case the medical evidence of record does not establish that pain results in additional functional loss; the VA examiner in February 2003 stated that pain "might" limit function as described by the Veteran, but it was not feasible to express such limitation in terms of additional limitation of motion with any degree of medical certainty; the VA examiners in November 2008, February 2011, March 2012 and June 2015 found no functional impairment of the thumb.  Accordingly, even if the Veteran's account of subjective thumb pain is accepted as credible, the clinical evidence of record disproves that such pain results in functional impairment warranting increased compensation.  38 C.F.R. § 4.59.

The Board acknowledges the statement made by Ms. BT to the effect that the Veteran's nail deformity limits his ability to perform fine motor skills.  However, in addition to the nail deformity the Veteran is shown to have right hand problems including ganglion cyst and arthritis in multiple joints; it is not clear that Ms. BT was aware of these nonservice-connected pathologies or took them into account.  Accordingly, the Board places higher probative value on the opinions of the VA examiners, who focused on the functional impairment caused by the service-connected thumb, alone.

In sum, the Veteran is not shown to have limitation of motion of the thumb, to include subjective symptoms of pain, which causes functional impairment to a compensable degree. Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.




Extraschedular Evaluation

The Board has considered whether the Veteran's disabilities of the right knee, left knee and right thumb present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Veteran's right knee and left knee disabilities are manifested by signs and symptoms including pain and weakness, which impair his ability to carry weight and to perform tasks requiring full ROM.  The Veteran's right thumb disability is manifested by symptoms including pain and weakness, which impair his ability to grasp objects and carry weight in his right hand.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, and the Board's application of such in assigning the increased ratings herein, the Board concludes that the schedular rating criteria reasonably describe the Veteran's right knee, left knee and right thumb disability picture as described in his correspondence to VA, his statements to various medical examiners, and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  
Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  As such, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Accordingly, referral for extraschedular consideration for his disabilities is not warranted.

Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities      of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or    a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for the following disabilities: right knee patellofemoral syndrome rated as 30 percent disabling; right knee arthritis rated as 10 percent disabling; left knee meniscal tear rated as 10 percent disabling; and, right thumb disability rated as noncompensable.  His combined evaluation for service-connected disabilities is 50 percent.  He accordingly does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a).

However, because it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled, rating boards should submit to the Director of Compensation Services all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  Unlike extraschedular evaluation under 38 C.F.R. § 3.321(b), which requires a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by a particular disability, extraschedular evaluation under 38 C.F.R. § 4.16(b) requires only a finding that the service-connected disability renders a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).  

The file contains a decision issued by the Social Security Administration in 1997 that awarded the Veteran disability benefits due to mental retardation plus bilateral knee disabilities.  The decision notes the Veteran had not been gainfully employed since July 1983, which is when he was discharged from service after serving on active duty for four months.  

In July 2003 the Veteran reported to a counselor at the VA mental health clinic that he is unemployable due to his neck, back and knees.
 
A disability certificate from Dr. M. Hakima, dated in April 2004, attests the Veteran had been permanently and totally incapacitated since 1993.

The Veteran's present claim for TDIU was received by the RO in July 2004.  He asserted therein that his education was four years in high school, with no other occupational training.  He asserted that he had not worked full-time since leaving service in May 1983 and that he is unable to work due to severe arthritis in both knees.  

Dr. M. Hakima submitted a letter in December 2004 stating the Veteran was currently taking narcotic pain medications due to chronic pain from his back and lower extremities.  The effects of this narcotic medication made it inadvisable for the Veteran to drive or to operate heavy or hazardous machinery.

The file contains a permanent disability parking permit that was issued to the Veteran in March 2005 due to severe limitation in his ability to walk due to an arthritic, neurological or orthopedic condition.  The permit was endorsed by Dr. Hakima and characterizes the Veteran as a frequent driver.

The file contains a letter dated in November 2006 by Ms. DST, the owner of a business that briefly employed the Veteran in June 2002.  Ms. DST stated the Veteran had trouble with simple tasks such as bending, standing for long periods and dropping things with his right hand.  Ms. DST stated the Veteran should be considered unemployable due to constant knee swelling and bad back.

The Veteran had a VA general medical examination in February 2011 in which he described his typical day as one in which he essentially stayed around the house.  The Veteran stated that he does not drive and never had a driver's license.  The Veteran described being groggy and in constant pain, and stated he could not baby-sit his grandchildren because his medications caused him to sleep through the day.  The examiner performed a clinical examination of the Veteran's bilateral knees and right thumb and noted observations in detail.  The examiner stated an opinion that the Veteran should be able to secure light-to-sedentary employment.

The Veteran had a VA psychiatric examination in March 2011, performed in support of his claim for service connection for a psychiatric disorder.  The Veteran described having been unemployed since 1983 and stated he had been on SSA disability from 1993 to 2006 for "hands, knees and depression."  The Veteran attributed his current unemployment to his psychiatric symptoms.

The Veteran had a VA general medical examination in March 2012, performed by an examiner who reviewed the claims file.  The Veteran reported being unemployed and receiving SSA disability since 1996 for knee, hand, back and mental health issues.  As in the previous examination the Veteran reported being essentially confined to the house all day because he is "not very social" although his family drives him places as needed.  The Veteran stated that some activities are difficult due to balance problems and dizziness attributed to his medications.  The examiner performed a clinical examination of the Veteran's bilateral knees and right thumb and noted observations in detail.  The examiner stated an opinion that the Veteran should be able to secure light-to-sedentary employment.  The examiner noted the Veteran presented as pleasant and well-groomed for examination, was well-prepared and articulate and demonstrated adequate manual dexterity.  Further, the Veteran tolerated a detailed history and examination without signs of fatigue or unusual pain or distress.  

The evidence of record establishes that the Veteran has been effectively unemployed since his discharge from service.  The Board acknowledges the 1997 determination of unemployability by SSA.   However, the findings of the Social Security Administration are not controlling in the adjudication of VA benefits.  Murincsac v. Derwinski, 2 Vet. App. 363, 370 (1992).  Further, the SSA disability was not based solely on the Veteran's service-connected disabilities, but also considered the nonservice-connected disability of mental retardation.  Thus, while probative in showing unemployability, the SSA decision does not demonstrate entitlement to TDIU.

The Veteran is service-connected for bilateral knee disabilities and a disability of the right thumb.  For the reasons cited below, the Board finds these disabilities are not shown to render the Veteran unemployable.

The Veteran has had numerous VA examinations for his service-connected disabilities.  As regards the knee disabilities, the VA examiners in November 2008 and March 2012 stated the Veteran should be able to perform light-to-sedentary work.  Otherwise, VA examiners characterized the Veteran's functional impairment from his bilateral knee disabilities as "mild" (VA examination reports in February 2011, March 2012 and December 2015).  VA examiners found no functional impairment whatsoever due to the right thumb disability (VA examination reports in November 2008, February 2011, March 2015 and June 2015).  The Board notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that assessment is for the adjudicator.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub. nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, it is within the capacity of a medical examiner to assess the functional impairment that is associated with a given disability.  In consideration of the medical evidence cited above (finding "mild" functional impairment due to bilateral knee disabilities and no functional impairment due to the right thumb disability) the Board cannot find that these disabilities, alone, render the Veteran unemployable.  The Veteran's service-connected bilateral knee disabilities limit his ability to stand or walk, and his right thumb disability arguably limits his ability to write, but the Veteran has not demonstrated why any of these disabilities, alone or in combination, should render him unable to obtain or maintain gainful limited-to-sedentary employment as envisioned by the VA examiners.     

In making its determination, the Board has considered the Veteran's educational and training background.  The Veteran is shown to be a high school graduate, indicating basic verbal and written communications skills and thus a capacity for light-to-sedentary work.  It does not appear that the Veteran has pursued further occupational training through VA vocational rehabilitation or comparable educational programs; at any rate there is no indication why the Veteran's service-connected disabilities should preclude such training.  In that regard the Veteran is shown to have a number of nonservice-connected medical conditions that would arguably preclude such training, but impairment caused by nonservice-connected disabilities may not be considered when determining entitlement to TDIU.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Overall, the claim must be denied.


ORDER

A combined rating in excess of 40 percent for the right knee disability is denied.

An initial rating in excess of 10 percent for the left knee disability is denied.

A compensable rating for the right thumb disability is denied.

TDIU is denied. 




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


